Citation Nr: 0819939	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service with the Navy from 
September 1967 until July 1971.  He also had subsequent 
service in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted that his back disorder developed 
while with the Air National Guard.  

Although Navy service records have been associated with the 
claims file, his Air National Guard records have not been 
associated with the claims file.  The Board notes that the RO 
sent two letters requesting service records, to the 270th EIS 
Army National Guard, in December 2004 and February 2005; 
however, no responses to these letters are of record, as 
indicated in an April 2005 Memorandum and the June 2006 
statement of the case.  

When obtaining records in Federal custody, VA must make as 
many requests as are necessary to obtain relevant records, 
until VA concludes that further efforts to obtain these 
records are futile.  No further efforts are required if VA is 
informed that the requested records do not exist or that the 
custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

The Board notes that the RO's letters requesting the 
veteran's records were sent to the 270th EIS Army National 
Guard, rather than the Air National Guard.  Additionally, 
after notifying the veteran of the futility of a further 
search for the records, he reported, in his December 2005 
notice of disagreement, that he has served and continued to 
serve in the Air National Guard and submitted a photocopy of 
a then current Air Force Guard identification card.  He also 
requested that another search be performed for his records.  
Given that the original record requests were not submitted to 
the Air National Guard and that the veteran has submitted 
proof of his then current status with the Air National Guard, 
the level of futility has not been met in searching for the 
veteran's records.  The Board finds that an additional search 
for the veteran's records is reasonable.

Furthermore, all periods of active duty, active duty for 
training (ACDUTRA), and inactive duty for training 
(INACDUTRA) during his reserve service has not been verified.  
This should also be accomplished.

In addition, during his March 2008 hearing, the veteran 
indicated that he received treatment from "Dr. V.," a 
"back doctor."  The information provided by the veteran 
regarding this examiner is not specific enough to allow the 
RO/AMC to request records.  The veteran is presently 
specifically advised, and will be advised by the RO/AMC, of 
the necessity of providing specific information regarding 
"Dr. V.," including his full name, address, phone number, 
and treatment dates.  Upon receipt of this information, the 
RO/AMC will obtain the sufficiently identified medical 
opinions and records.  

If the evidence acquired indicates that the veteran injured 
his back while in service on active duty, ACDUTRA, or 
INACDUTRA, a VA examination should be provided to determine 
if the veteran's current back disorder is etiologically 
related to any injury found.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the veteran's medical 
records from his reserve service with 
the Air National Guard.  If no service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency to verify all of the 
veteran's periods of active duty, 
ACDUTRA, and INACDUTRA.  Reports of 
retirement points are not helpful in 
this regard.

3.  The RO/AMC should contact the 
veteran and request information 
concerning his treatment for his back 
disorder; as well as, for all other 
treatment providers for his back 
disorder not already of record.  After 
obtaining the necessary authorizations 
from the veteran, the RO/AMC should 
obtain the veteran's applicable medical 
records and associate them with the 
claims file, including the records of 
"Dr. V." 

4.  After the receipt of the requested 
information, the RO/AMC should examine 
the record to determine if any further 
development is necessary, including 
whether a VA examination, to include an 
opinion, is needed regarding the 
etiology of any back disorder found.

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
